Citation Nr: 1424653	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from July 2000 to September 2000 and from October 2003 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the Waco RO.  A transcript of the hearing has been associated with the claims file.

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence. 


FINDING OF FACT

Tinnitus is reasonably shown to have had its origin in the Veteran's military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, her tinnitus was incurred during her military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of service connection for tinnitus herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.  

Law and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

In the current appeal, the Veteran contends that she has tinnitus that is directly related to excessive noise exposure during service.  Specifically, she asserts that during basic training she was exposed to loud noise from training simulations, grenade launchers, and anti-tank weaponry.  She argues that she was exposed to daily noise from unexploded ordinances and traveling in Blackhawks and that the tinnitus has continued since then.  See VA Form 9, received in March 2012.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).  

With regard to the Veteran's lay statements, the Board notes that competent lay evidence is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this regard, the Board acknowledges that the Veteran in the current appeal is competent to give evidence about what she sees and feels; for example, she is competent to report that she has had problems with ringing in her ears since service.  In addition, based on the evidence submitted and lay assertions provided in support of her claim, the Board finds the Veteran to be credible with respect to her assertions. 

Turning to the evidence of record, the Board finds that there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  Service treatment records include an in-service reference audiogram, which was conducted following the Veteran's exposure in noise duties.  It was indicated that she was routinely exposed to noise, but had not been issued hearing protection.  See June 2004 Reference Audiogram.  Therefore, her account of in-service noise exposure appears credible and consistent with the circumstances of her service, and the Board concedes the Veteran's exposure to noise in service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Thus, the question remains as to whether the Veteran currently has tinnitus that is associated with her now conceded in-service noise exposure. 
In this regard, service treatment records are entirely negative for complaints or findings of tinnitus at any time during service.  In fact, a post-deployment health reassessment report from July 2004, shows that the Veteran specifically denied problems with ringing of the ears.  Likewise, there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  Rather, the claims folder is devoid of any pertinent treatment records or other medical documents until a February 2011 VA examination report, seven years later.  At that time, the Veteran reported tinnitus since military service, and her noise history included exposure from loud artillery noise while she was deployed as a finance specialist.  As a civilian, the Veteran worked office jobs and denied recreational or occupational noise exposure.  

The February 2011 VA examiner reviewed the claims file and noted that, while the Veteran reported that the tinnitus began during basic training in 1999, she denied ringing of the ears on her post deployment health assessment in July 2004.  The examiner then noted that the Veteran worked as a finance specialist and reported military noise exposure from sitting in her office and hearing the explosions from outside.  On that basis, the audiologist concluded that it is less likely than not that the tinnitus is due to or a result of military noise exposure.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board acknowledges that there is inconsistent evidence as to whether the Veteran's tinnitus is related to service.  As noted previously, service treatment records are entirely negative for complaints of tinnitus.  At post-deployment health assessment in 2004, the Veteran was given the opportunity to identify any history or symptoms associated with the claimed in-service acoustic trauma, but did not indicate any pertinent complaints and none are documented.  Moreover, there follows a 7-year period during which the Veteran did not seek or require any form of treatment or evaluation for tinnitus.  In addition, the single medical opinion concluded that tinnitus was not related to military service.  
Nevertheless, the Board is satisfied that the tinnitus diagnosed several years after service cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.  Of particular significance to the Board is the Veteran's conceded in-service noise exposure (as is confirmed by her in-service reference audiogram) and her competent descriptions of tinnitus since service (assertions that she is competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The VA examiner did not address this relevant evidence, and, in any event, the Veteran has since explained that she was hurried through her post-deployment health assessment and did not remember being asked if she experienced ringing in her ears as she may have been distracted by the excitement of going home to see her family. VA Form 21-4138, received in December 2011 and VA Form 9 received in February 2012.  

That said, there is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise.  For these reasons, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER


Service connection for tinnitus is granted.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


